Eish, C. J.
John Jenkins was convicted of murder for the unlawful and malicious killing of Pearl Butler by shooting him with a shotgun. The defendant’s motion for a new trial, which was overruled, was based upon the usual general grounds, that the verdict was contrary to law and the evidence, and without evidence to support it; and on one ground of amendment, complaining that the court erred in failing to instruct the jury as to the law of voluntary manslaughter. The State introduced a number of witnesses whose testimony, if credible, clearly showed that the accused assassinated the deceased. The accused submitted no testimony, but made a statement to the jury. There was nothing in the testimony that authorized an instruction on the law of voluntary manslaughter. And even if there was anything in the statement 'which would have authorized a charge on that subject, no request was made therefor. The verdict was strongly supported by the evidence, and the. refusal of a new' trial was not error.

Judgment affirmed.


All the Justiees concur.